Citation Nr: 1244301	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  06-29 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to an initial disability rating in excess of 10 percent for calcaneal spurs of the left heel.

4.  Entitlement to an initial disability rating in excess of 10 percent for calcaneal spurs of the right heel.

5.  Entitlement to an initial disability rating in excess of 10 percent for a left hip disability, to include enthesopathy and trochanteric bursitis.

6.  Entitlement to an initial disability rating in excess of 10 percent for a right hip disability, to include enthesopathy and trochanteric bursitis.
7.  Entitlement to an initial compensable disability rating for left knee patellofemoral syndrome prior to September 21, 2010, and in excess of 10 percent thereafter.

8.  Entitlement to an initial compensable disability rating for right knee patellofemoral syndrome prior to September 21, 2010, and in excess of 10 percent thereafter.

9.  Entitlement to an initial disability rating in excess of 20 percent for chronic cystitis (claimed as urinary tract infections).

10.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves from March 1977 to February 2003.  The Veteran served on active duty in the Persian Gulf (designated as an imminent danger pay area) from February 2003 to May 2004.



	(CONTINUED ON NEXT PAGE)
Procedural History

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran filed her original claims in October 2004.  In August 2005, the RO granted entitlement to service connection for the following disabilities: left heel calcaneal spurs [assigning a 10 percent disability rating]; right heel calcaneal spurs [assigning a 10 percent disability rating]; a left hip disability, to include enthesopathy and trochanteric bursitis [assigning a noncompensable disability rating]; a right hip disability, to include enthesopathy and trochanteric bursitis [assigning a noncompensable disability rating]; left knee patellofemoral syndrome [assigning a noncompensable disability rating]; right knee patellofemoral syndrome [assigning a noncompensable disability rating]; and chronic cystitis [assigning a noncompensable disability rating].  The August 2005 rating decision also denied entitlement to service connection for the following disabilities: headaches; bilateral tinnitus; bilateral pingueculae; a psychiatric disorder, to include major depressive disorder (MDD); posttraumatic stress disorder (PTSD); irritable bowel syndrome (IBS), to include as secondary to PTSD; bilateral hearing loss, to include bilateral ear disabilities; hemorrhoids; a sleep disorder; gastroesophageal reflux disease (GERD); and bilateral eye refractive error.

In November 2005, the Veteran submitted a Notice of Disagreement with the determinations made for all of the aforementioned claims.  A Statement of the Case was issued in July 2006.  At the time, the RO increased the disability ratings for the Veteran's bilateral hip disabilities from noncompensable to 10 percent disabling each, effective from June 6, 2005.  Since this increase did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  A July 2006 rating decision implemented this action.  The Veteran perfected her appeal in September 2006.  

In May 2010, the Veteran's claims came before the Board.  At that time, the Board granted the claims of entitlement to service connection for: MDD; a sleep disorder; and pingueculae of the bilateral eyes.  The Board denied the claims of entitlement to service connection for: PTSD; bilateral eye refractive error; IBS; hemorrhoids; and bilateral hearing loss, to include bilateral hearing disabilities.  The claims of entitlement to service connection for headaches, bilateral tinnitus, and GERD, as well as the claims of entitlement to increased initial ratings for bilateral calcaneal heel spurs, bilateral hip disabilities, bilateral patellofemoral syndrome of the knees, and chronic cystitis were remanded to the Appeals Management Center (AMC) for additional evidentiary development.

In August 2011, the AMC issued a rating decision that granted entitlement to service connection for GERD, assigning a 30 percent disability rating.  In view of the foregoing, this issue has been resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The August 2011 rating decision also granted increased disability ratings for bilateral patellofemoral syndrome of the knees, increasing the previously noncompensable disability ratings to 10 percent disabling each, effective from September 21, 2010.  The rating decision also granted an increased disability rating for chronic cystitis, increasing the previously noncompensable disability rating to 20 percent disabling, effective from May 24, 2004.  As noted above, since these increases do not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  See AB, supra.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claims.  In her September 2006 Substantive Appeal [VA Form 9] she declined the option of testifying at a personal hearing.

Additionally, review of the Virtual VA paperless claims processing system reveals that a supplemental statement of the case (SSOC) was issued in September 2010.



Employability

The Board notes that it appears the Veteran has alleged inability to retain employment due to her service-connected disabilities.  See VA Examination Report, September 21, 2010.  Such a claim has not been developed by the RO.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

Remanded Issues

The issues of entitlement to initial disability ratings in excess of 10 percent for bilateral calcaneal heel spurs, entitlement to an initial disability rating in excess of 20 percent for chronic cystitis, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.  The Veteran will be notified if any further action on her part is required.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently suffers from headaches that are the result of a disease or injury incurred in active duty service.

2.  The preponderance of the evidence is against a finding that the Veteran currently suffers from bilateral tinnitus that is the result of a disease or injury incurred in active duty service.

3.  The Veteran's bilateral hip trochanteric bursitis is manifested by: subjective complaints of painful limited motion; antalgic gait; flexion from zero to 125 degrees; extension from zero to 30 degrees; abduction from zero to 45 degrees; the ability to cross her legs; and the ability to extend the toes on both feet beyond 15 degrees.

4.  Prior to September 21, 2010, the Veteran's patellofemoral syndrome of the bilateral knees was manifested by painful but noncompensable motion loss even when considering functional impairment on use; there is no credible evidence of clinical instability or subluxation, ankylosis, dislocation of semi-lunar cartilage, or malunion or nonunion of the tibia and fibula resulting in residual disability.

5.  From September 21, 2010, the Veteran's patellofemoral syndrome of the bilateral knees is manifested by painful motion of these major joints; there is no credible evidence of moderate subluxation or lateral instability of either knee.

6.  The evidence of record does not demonstrate that the Veteran's service-connected disabilities are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  Bilateral tinnitus was not incurred in or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

3.  The criteria for an initial disability rating in excess of 10 percent for left hip trochanteric bursitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5019, 5251, 5252, 5253 (2012).

4.  The criteria for an initial disability rating in excess of 10 percent for right hip trochanteric bursitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5019, 5251, 5252, 5253 (2012).

5.  Prior to September 21, 2010, the criteria for an initial compensable disability for left knee patellofemoral syndrome were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256 - 5263 (2012).

6.  Prior to September 21, 2010, the criteria for an initial compensable disability for right knee patellofemoral syndrome were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256 - 5263 (2012).

7.  From September 21, 2010, the criteria for a disability rating in excess of 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256 - 5263 (2012).

8.  From September 21, 2010, the criteria for a disability rating in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256 - 5263 (2012).

9.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to and following the initial adjudication of the Veteran's claims, letters dated in November 2004, March 2006, and July 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The notice letters dated in March 2006 and July 2006 informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

To the extent that any notice was not provided to the Veteran prior to the initial adjudication of her claims, this was not prejudicial to her, since she was subsequently provided adequate notice in July 2006, she was provided ample time to respond with additional argument and evidence, the claims were readjudicated, and the Veteran was provided with SSOCs in August 2011 and September 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board notes that the instant claims of entitlement to increased initial disability ratings for the Veteran's hips and knees arise from granted claims of service connection.  The Board is aware of the Court's recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) [holding that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life].  However, relying on the informal guidance from the VA Office of the General Counsel and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that the Vazquez-Flores decision does not apply to the present case.  According to VA Office of General Counsel, because this matter concerns an appeal from an initial rating decision VCAA notice obligations are fully satisfied once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely Notice of Disagreement with respect to the initial rating or effective date assigned following the grant of service connection.

The Veteran has not alleged that she received inadequate VCAA notice with respect to her increased rating claims.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to the notice requirements for downstream earlier effective date claims following the grant of service connection: "that where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements"].

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2012) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate her appellate claims, as well as the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Review of the Veteran's electronic Virtual VA file revealed the issuance of the September 2011 SSOC.  Finally, the Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

With respect to the Veteran's service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in September 2010 and October 2010, the results of which have been included in the claims file for review.  The examinations involved a review of the claims file, a thorough examination of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's service connection claims.

With respect to the Veteran's increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran with a VA joints examination in September 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected conditions since she was last examined.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The 2010 VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr, supra.

Additionally, the Board finds there has been substantial compliance with its May 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC requested and obtained outstanding VA treatment records and then scheduled the Veteran for medical examinations for her claimed disabilities, which she attended.  The AMC later issued SSOCs in August 2011 and September 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2012).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of her claims such that the essential fairness of the adjudication is not affected.

II.  Service Connection Claims

The Veteran contends that she currently suffers from headaches and bilateral tinnitus that are the result of her time in active duty service.  The Board disagrees.

Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2012).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect to combat veterans, "[VA] shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d) (2012).

However, the Court has further held that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish her claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) presumption only relates to the question of service incurrence, it does not relate to questions of whether a veteran has a current disability or whether there was a nexus between the in-service event and the current disability.


Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v. Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

Analysis

Initially, the Board notes that the Veteran has been diagnosed with tension-type headaches (see VA Neurological Examination Report, September 29, 2010) and bilateral tinnitus (see VA Audiological Examination Report, October 29, 2010).  As such, element (1) under Shedden, current disability, has been satisfied.  See Shedden, supra.

With respect to Shedden element (2), in-service disease or injury, review of the Veteran's service treatment records (STRs) reveals that in August 2003, the Veteran reported to sick call with complaints of insect bites, cold symptoms and a headache for the prior three days.  She was diagnosed with tinea pedis, sinusitis and pruritis from insect bites.  See STR, August 6, 2003.  In December 2003, the Veteran reported to sick call with complaints of hot flashes and frequent urination for the prior 24 hours with associated headaches.  See STR, December 27, 2003.

In February 2004, the Veteran reported to sick call with complaints of an earache, headache and sore throat.  She denied experiencing any ringing in her ears.  She was diagnosed with bilateral otalgia, a sore throat and sinusitis.  See STR, February 16, 2004.  In March 2004, the Veteran reported to sick call with complaints of an earache and headaches.  She stated that the pain was constant and spiked to 7/10 in severity.  The headache was reported as dull and constant.  The Veteran was also unable to retain her balance at times when walking.  She also noted that the pain in her head significantly increased when she bent over.  The pounding and throbbing improved when standing up straight again.  The Veteran was diagnosed with labrynthitis and possible Septra reaction.  See STR, March 25, 2004.  In April 2004, the Veteran reported to sick call for follow-up of her urinary tract infection (UTI), heel spurs and dizziness.  The Veteran continued to complain of constant dizziness and headaches that only went away with Tylenol.  See STR, April 2, 2004.  

As noted above, there is evidence in the Veteran's STRs that she experienced headaches during her time in active duty service.  There is no evidence, however, that she complained of tinnitus.  Despite the fact that the Veteran did not receive an award designated for combat, her duty station location is sufficient to award the combat presumption set forth in 38 U.S.C.A. § 1154(b) (West 2002).  Accordingly, the Veteran's claimed noise exposure and headaches in service are presumed.  Shedden element (2) has been satisfied.  See Shedden, supra.

In August 2004, during the course of a VA Medical Center (VAMC) primary care physical assessment, the Veteran denied experiencing headaches or tinnitus.  See VAMC Treatment Record, August 5, 2004.  In November 2004, the Veteran participated in an examination for the Persian Gulf War (PGW) Registry Program.  At that time, she reported experiencing headaches since October 2003.  She also specifically denied earaches, buzzing, ringing, discharge, bleeding and vertigo.  See VAMC Treatment Record, PGW Registry Program Examination Report, November 9, 2004.

In December 2004, the Veteran participated in a VA eye examination in conjunction with her claims for VA compensation.  She complained of focusing problems with associated headaches and eye discomfort.  She also complained of photophobia since 2003.  The VA examiner diagnosed the Veteran with refractive error, pingueculae and mild dry eyes.  See VA Eye Examination Report, December 23, 2004.  The Veteran also participated in a VA audiological examination in December 2004.  At that time, she complained of constant tinnitus after being exposed to the loud noises of generators and explosive devices while stationed in Iraq.  She described bilateral tinnitus as a loud, low-pitched, disturbing, permanent noise that made her irritable and interfered with communication, especially with group conversations.  See VA Audiological Examination Report, December 30, 2004.

Notably, the Veteran participated in an Army National Guard retention examination in February 2005.  At that time, the Veteran's clinical evaluation noted her ears and neurologic systems to be normal.  She specifically denied experiencing ear trouble, hearing loss and frequent or severe headaches.  See STR, Standard Forms 88 & 93 - Army National Guard Retention Examination Reports, February 26, 2005.

The Veteran was seen at the VAMC on a regular basis thereafter.  Numerous primary care treatment notes indicate that the Veteran specifically denied experiencing headaches and tinnitus.  See VAMC Treatment Records; February 7, 2005, December 6, 2005, April 24, 2006, February 29, 2008, September 2, 2008, December 10, 2008, May 1, 2009, September 11, 2009, October 15, 2009, and September 16, 2010.  A VAMC primary care treatment note, dated in May 2010, indicated that the Veteran did not suffer from headaches but that she did experience periodic tinnitus.  See VAMC Treatment Record, May 21, 2010.

With respect to Shedden element (3), nexus, the Veteran participated in two VA examinations dated in 2010.  During her September 2010 VA neurological examination, the Veteran reported that she was in Kuwait and was transferred to Iraq.  Due to frequently missed menstrual periods, she developed a great deal of stress.  She then began to suffer from headaches, described as oppressive in the bilateral temporal area, associated with eye lacrimation, on a daily basis.  She was given Motrin for the pain in her feet and hip, which she stated helped with her headaches.  Upon her arrival home, she began taking Naproxen and Tramadol and noted that her headaches decreased to approximately once every three to four days with an intensity of 6/10.  The Veteran stated that during the prior 12 months, she experienced headaches two to three times per month, lasting several hours, with less than half of the headaches causing prostration.  The VA examiner diagnosed the Veteran with tension-type headaches.  See VA Neurological Examination Report, September 29, 2010.

The VA examiner opined that it was less likely than not that the Veteran's diagnosed tension-type headaches were caused by or a result of her time in active duty service.  In support of this conclusion, the VA examiner noted that the Veteran's headache complaints during her military service were mostly related to viral syndrome symptoms, i.e. earaches and dizzy spells.  Further, based on the medical evidence of record, by February 2005, the Veteran had denied frequent or severe headaches and all other treatment notes from 2005 to the present were silent for complaints of headaches, "making these transitory episodes during active service, without evidence of chronicity after discharge."  Ultimately, the VA examiner concluded that the Veteran's currently diagnosed tension-type headaches were based on her present subjective complaints.  Id.

In October 2010, the Veteran participated in a VA audiological examination.  At that time, she complained of bilateral, constant, loud-pitched tinnitus since 2003, while stationed in Iraq and after being exposed to intense military noise and explosives.  She stated that her tinnitus was a very loud and disturbing noise that interfered with communication and with her sleep, making her restless and irritable.  She denied any hearing difficulties but reported a history of ear infections.  No other major ear disease or head trauma was reported.  With respect to the question of nexus, the VA examiner stated that a conclusion could not be reached without resort to mere speculation.  In support of this determination, the VA examiner noted that the Veteran's STRs were negative for treatment or complaints of tinnitus.  The only evidence in support of the Veteran's claim consisted of her own lay statements.  Since there was no documented medical evidence of tinnitus in service, the VA examiner was unable to render a conclusion.  See VA Audiological Examination Report, October 29, 2010.

The only evidence in support of the Veteran's claims consists of her own lay statements.  The Board must determine the value of all evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a 'competent' source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

After determining the competency of evidence, the Board must then determine its credibility and weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence').

Pursuant to 38 C.F.R. § 3.159, the Board finds that the Veteran is certainly competent to report that she currently suffers from bilateral tinnitus and headaches.  Review of the evidence reveals that less than three months after her discharge from active duty service, the Veteran specifically denied experiencing both tinnitus and headaches.  See VAMC Treatment Record, August 5, 2004.  Shortly thereafter, however, during her PGW Registry examination, the Veteran reported that she had experienced severe and constant headaches since October 2003.  See PGW Registry Program Examination Report, November 9, 2004.  Following her PGW examination, the Veteran again denied experiencing tinnitus and headaches until 2010, at which time she noted occasional complaints of both.  See VAMC Treatment Records, May 21, 2010 and September 16, 2010.  The Board notes that a claimant's personal interest may affect the credibility of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Based on the significant inconsistencies between the medical record and the Veteran's contentions, her lay statements are of little probative value.  See Caluza, 7 Vet. App. at 511-512.  

Furthermore, while the Board is aware that the Veteran is competent to testify to observable symptoms such as problems with ringing in her ears and headaches (see Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) [holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability]; see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994)), the Veteran is not competent to provide medical conclusions such as whether a disease entity was incurred in or aggravated by service.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  It is now well-established that laypersons without medical training, such as the Veteran and her representative, are not competent to comment on medical matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-95 (1992); see also 38 C.F.R. § 3.159(a) (1) (2012). 

It is clear from the September 2010 VA examiner that the Veteran's current tension-type headaches are not related to those she experienced in service, further supported by her own denials of experiencing headaches in the medical record.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Based on the thorough review of the Veteran's claims file and the explanation provided for the conclusion rendered, the Board finds the September 2010 VA examination report to be the most probative evidence of record.

With respect to the October 2010 VA audiological examination report, the Board notes that in Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that:

"[I]n general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  As the Secretary has acknowledged, this requirement inheres in the statutory equipoise rule as interpreted by the implementing regulation."

See 38 U.S.C. § 5107(b) (West 2002); 38 C.F.R § 3.102 (2012) ("When, after careful consideration of all procurable and assembled data, a reasonable doubt arises . . . such doubt will be resolved in favor of the claimant." (emphasis added)).  An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.

Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).

In the present case, the October 2010 VA examiner noted that he was unable to render an opinion as to the etiology of the Veteran's bilateral tinnitus without resorting to speculation because her STRs were negative for any complaints of, or treatment for, tinnitus in service as well as the fact that at the time of the examination, the Veteran did not suffer from bilateral hearing loss.  It is clear that the VA examiner considered "all procurable and assembled data" that might reasonably illuminate the medical analysis.  See Daves, supra.  Thus, the October 2010 VA examination weighs against the Veteran's claim.

Based on the foregoing, Board concludes that the evidence of record is against a finding that the Veteran's current headaches and tinnitus originated during service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection on a direct basis and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.

III.  Increased Disability Ratings

The Veteran contends that her service-connected disabilities are more severe than currently contemplated by the assigned disability ratings.

Governing Law and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21 (2012).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).


Because the Veteran has perfected an appeal as to the assignment of initial ratings following the initial awards of service connection, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grants of service connection until the present.  The Board will also consider probative evidence prior to this date, to the extent this evidence sheds additional light on the Veteran's overall disability picture.  This could result in "staged ratings" based upon the facts found during the period in question.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times when his disabilities have been more severe than at others.  Id.

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether a claimant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27 (2012).


When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  See 38 C.F.R. § 4.40 (2012); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2012).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  See 38 C.F.R. § 3.159(a)(1) (2012).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2) (2012).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

A.  Enthesopathy and Trochanteric Bursitis of the Bilateral Hips

The Veteran was initially granted service connection for enthesopathy and trochanteric bursitis of the bilateral hips by an August 2005 rating decision and was assigned a noncompensable disability evaluation for each hip, effective June 6, 2005.  A subsequent July 2006 rating decision increased the Veteran's disability ratings for his hips, granting a 10 percent disability rating for each hip, effective from June 6, 2005.  The Veteran disagrees with these rating assignments and contends that higher ratings are warranted.

Specific Schedular Criteria

The RO assigned the Veteran 10 percent ratings for chronic left and right hip bursitis under 38 C.F.R. § 4.71a, Diagnostic Codes 5019-5252.

Bursitis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5019, which is to be rated on limitation of motion of the affected parts, as degenerative arthritis.  Diagnostic Code 5003 addresses degenerative arthritis.  Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

Under Diagnostic Code 5251, limitation of extension of the thigh to 5 degrees warrants a 10 percent rating.  Under Diagnostic Code 5252, limitation of flexion of the thigh to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 20 degrees warrants a 30 percent rating; and flexion limited to 10 degrees warrants a 40 percent rating.

Impairment of the thigh is rated under Diagnostic Code 5253.  Limitation of rotation of the thigh, cannot toe-out more than 15 degrees, in the affected leg warrants a 10 percent rating.  Limitation of adduction of the thigh, cannot cross legs, also warrants a 10 percent rating.  Limitation of abduction of the thigh with motion lost beyond 10 degrees warrants a 20 percent rating.

Ankylosis of the hip is evaluated under Diagnostic Code 5250.  Favorable ankylosis, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction warrants a 60 percent rating.  Intermediate ankylosis warrants a 70 percent rating.  Unfavorable ankylosis with extremely unfavorable ankylosis, the foot not reaching the ground, crutches necessitated warrants a 90 percent rating.  (Special monthly compensation also is entitled if the criteria for the 90 percent rating are met.)

Analysis

The Board finds that disability ratings in excess of 10 percent for each hip are not warranted at any time during the appellate period.

In January 2005, the Veteran complained of bilateral hip pain.  She stated that she could not do much standing or walking due to bilateral knee pain.  See VAMC Treatment Record, January 27, 2005.  In October 2005, a VA physical therapy assessment noted the Veteran's complaints of bilateral hip pain.  The Veteran noted that her pain was 7/10.  The VA physical therapist noted that the Veteran walked with a regular cane and antalgic gait.  See VAMC Treatment Record, October 17, 2005.

In March 2006, a VA physical therapy assessment noted the Veteran's complaints of bilateral hip pain.  The Veteran noted that her pain was 7/10 and described the pain as constant and dull.  Mild limitation of motion was noted upon bilateral hip rotation.  Muscle strength was 5/5 but there was tenderness on palpation of the bilateral trochanteric hips.  See VAMC Treatment Record, March 29, 2006.  X-rays of the bilateral hips revealed no fracture or dislocation.  Mild narrowing of the coxofemoral joints, greater on the right side, was noted.  Degenerative changes were also noted.  See VAMC Treatment Record, April 24, 2006.  In July 2006, the Veteran complained of chronic left hip pain for the past two years.  She indicated that her pain became worse after exercise on July 2, 2006.  Examination of the right hip revealed no swelling but the Veteran complained of pain upon palpitation of the greater trochanter.  Range of motion was full both actively and passively.  Muscle strength was noted as 4/5.  It was noted that the Veteran should consider steroid injections.  See VAMC Treatment Record, July 11, 2006.

In July 2008, the Veteran was seen by VA with complaints of left hip pain with irradiation to the lateral thigh with associated numbness.  The Veteran referred to pain relief with the use of Naproxen.  She indicated that her left hip pain was 8/10.  On objective examination, the Veteran complained of moderate to severe tenderness in the left trochanteric region of the left hip.  She also requested a corticosteroid injection.  See VAMC Treatment Record, July 11, 2008.  In March 2009, a VA outpatient attending note indicated that the Veteran's left hip pain and sacroiliac joint region had improved following corticosteroid injection on February 9, 2009.  The Veteran stated that the pain relief lasted approximately one month.  She stated that the pain in both hips was tolerable.  At the time of the examination, the Veteran complained of persistent left hip pain irradiated to the left lower extremity and increased muscle cramps.  This was determined to most likely be related to lumbar radiculitis and peripheral neuropathy.  The Veteran determined that her left hip pain was 7/10.  Objective examination of the left greater trochanter noted severe tenderness to palpation.  See VAMC Treatment Record, March 17, 2009.

The Veteran participated in a VA joints examination in September 2010.  At that time, range of motion for the bilateral hips was noted as follows: flexion from zero to 125 degrees; extension from zero to 30 degrees; and abduction from zero to 45 degrees.  The Veteran was able to cross her left leg over the right leg and vice versa.  She was also able to extend her toes on both feet to greater than 15 degrees.  There was objective evidence of pain following repetitive motion s well as additional limitation following three repetitions.  Range of motion for the bilateral hips following repetitive motion was as follows: flexion from zero to 125 degrees; extension from zero to 30 degrees; and abduction from zero to 45 degrees.  There was no evidence of joint ankylosis.  The VA examiner concluded that the Veteran's bilateral hip trochanteric bursitis was of mild to moderate severity.  The Veteran was able to ambulate without an assistive device and had full range of motion in her lower extremities.  See VA Joints Examination Report, September 21, 2010.

As noted during the September 2010 VA examination, range of motion studies showed that the Veteran had full range of flexion (zero to 125 degrees), which does not warrant a higher rating under Diagnostic Code 5252.  Extension was also full, from zero to 30 degrees, which does not warrant a higher rating under Diagnostic Code 5251.  The Veteran could cross her legs and toe out more than 15 degrees, which does not warrant a higher rating under Diagnostic Code 5253.  There are no findings showing that motion was lost during abduction (Veteran demonstrated zero to 45 degrees of motion bilaterally) or that the Veteran has ankylosis in either hip or any other deformity in the hips.  Therefore, a rating higher than 10 percent is not warranted for either hip.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the veteran.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, the VA examiner noted in September 2010 examination that there was no additional limitation with repetitive motion, but there was objective evidence of pain following repetitive motion of both hips.  As such, the pain experienced on motion is the basis for the currently assigned 10 percent disability rating.  There is no additional documented range of motion lost that would warrant a higher rating due to pain.

In analyzing this claim, the Board has considered the Veteran's statements as to the severity of her bilateral hip symptoms.  She, as a layperson, is competent to report observable symptoms.  However, the Veteran's reported symptoms must be weighed with the competent medical evidence, and the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

While the Board certainly empathizes with the Veteran's complaints of bilateral hip pain, her currently assigned 10 percent disability ratings for each hip take these complaints into consideration.  For all the foregoing reasons, the Board finds that the evidence of record does not support the assignment of ratings in excess of 10 percent for chronic bilateral trochanteric bursitis.  Therefore, entitlement to disability ratings in excess of 10 for each hip are not warranted at any time during the appellate period.

For the sake of economy, the Board will discuss the issue of entitlement to increased disability ratings for the bilateral hips on an extraschedular basis in a collective discussion below.

B.  Patellofemoral Syndrome of the Bilateral Knees

The Veteran was initially granted service connection for patellofemoral syndrome of the bilateral knees by an August 2005 rating decision and was assigned a noncompensable disability evaluation for each knee, effective May 24, 2004.  A subsequent August 2011 rating decision increased the Veteran's disability ratings for his knees, granting a 10 percent disability rating for each knee, effective from September 21, 2010, the date of VA examination of his knees.  The Veteran disagrees with these rating assignments and contends that higher ratings are warranted.

Specific Schedular Criteria

Prior to September 21, 2010, the RO assigned noncompensable disability ratings to each of the Veteran's knees under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5257.  Notably, Diagnostic Code "5299" is used to identify musculoskeletal disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  Thus, the Veteran's bilateral knee symptomatology was rated as analogous to recurrent subluxation or lateral instability.  In this case, a noncompensable disability rating was assigned based on lack of evidence establishing recurrent subluxation or lateral instability.

Schedular Rating Criteria

Included within 38 C.F.R. § 4.71a are multiple Diagnostic Codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

The criteria of Diagnostic Code 5256 do not apply as there is no lay or medical evidence of ankylosis.

According to Diagnostic Code 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The criteria of Diagnostic Codes 5258 and 5259 do not apply, as there is no history or current evidence of dislocation of semilunar cartilage or history of removal of semilunar cartilage.
Tenosynovitis shall be rated based on limitation of motion of the affected part, as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2012).  Under Diagnostic Code 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).

The criteria that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012).

The criteria of Diagnostic Code 5262 do not apply as there is no lay or medical evidence of impairment of the tibia and fibula involving malunion with slight knee disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2012).  The criteria of Diagnostic Code 5263 do not apply as there is no lay or medical evidence of genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Code 5263 (2012).

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 (2012).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45 (2012).

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  See Mitchell v. Shinseki; Mitchell (Tyra) v. Shinseki, 25 Vet. App. 32 (2011).

Analysis - Prior to September 21, 2010

The Board finds that compensable disability ratings for each knee are not warranted.

In June 2005, a VA treatment record established that the Veteran suffered from bilateral knee pain that was subsequent to her heel pain and secondary to the biomechanical imbalances caused by awkward and protective postures while walking.  The Veteran indicated that she had knee pain on the medial and lateral joint lines, without edema, erythema, locking, or giving way.  There were positive theater signs on both knees and bilateral knee apprehension.  The knees had full active range of motion and strength.  There was no evidence of arthritis, painful motion, instability or subluxation.  The Veteran was ultimately diagnosed with bilateral patellofemoral syndrome.  See VAMC Treatment Record, June 6, 2005.

In January 2006, the Veteran was seen by VA with complaints of bilateral knee pain.  On physical examination, the Veteran's gait was noted as antalgic but without limping.  There was no knee edema or erythema.  The Veteran demonstrated full range of motion of both knees and manual muscle testing was 5/5 both proximally and distally.  McMurray testing was negative.  There was some evidence of bilateral knee apprehension bilaterally.  See VAMC Treatment Record, January 31, 2006.

In September 2010, the Veteran sought treatment from VA for complaints of low back and left hip pain.  Upon physical examination of the lower extremities, it was noted that there was no evidence of clubbing, cyanosis, edema, skin discoloration, trauma, ulcers or calluses.  Bilateral knee crepitus upon flexion was noted.  See VAMC Treatment Record, September 16, 2010.
The RO assigned a noncompensable rating for each of the Veteran's knees pursuant to Diagnostic Code 5257.  The rating schedule authorizes the assignment of a zero percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  See 38 C.F.R. § 4.31 (2012).

The Veteran's bilateral knee disabilities are primarily productive of patellofemoral pain syndrome and crepitus.  However, having reviewed the complete record, the Board finds that a higher (compensable) rating for the Veteran's service-connected bilateral knee disabilities is not warranted.  In order to warrant a 10 percent rating under Diagnostic Code 5257, there must be evidence of slight recurrent subluxation or lateral instability and such has not been objectively demonstrated.  The Board is aware of the January 2006 VAMC treatment record, wherein the examiner noted positive bilateral knee apprehension.  Notably however, the Veteran herself did not complain of any subluxation or instability prior to or following this examination.  As such, the Board does not find this single notation to be of significant probative value.  In short, there is no credible medical evidence of any recurrent subluxation or lateral instability and certainly not to a slight degree to warrant a compensable rating under Diagnostic Code 5257.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, Diagnostic Code 5257 provides for evaluation of instability of the knee without reference to limitation of motion.  Therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to evaluations under Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

A higher rating is also not warranted under Diagnostic Codes 5260 or 5261 as the evidence does not show bilateral knee flexion limited to 45 degrees or extension limited to 10 degrees.  In fact, the Veteran demonstrated full range of motion on both knees for the entire period prior to September 21, 2010.  Such findings do not warrant even a noncompensable rating under either Diagnostic Code 5260 or 5261.


The Board acknowledges that the Veteran's contention that she is entitled to higher ratings based on her complaints of bilateral knee pain.  However, a higher rating is not warranted based on painful motion under Diagnostic Code 5003 because the record is entirely negative for any x-ray evidence of arthritis in the Veteran's bilateral knees.  Similarly, a separate rating is not warranted because there is no x-ray evidence of arthritis in either knee and the Veteran does not meet even the zero percent rating for limitation of knee motion under either Diagnostic Code 5260 or 5261. 

In analyzing this claim, the Board has considered the Veteran's statements as to the severity of her bilateral knee symptoms.  She, as a layperson, is competent to report observable symptoms.  However, the Veteran's reported symptoms must be weighed with the competent medical evidence, and the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In sum, the Board concludes that the noncompensable disability ratings currently assigned adequately compensate the Veteran's bilateral knee disabilities.  There is no basis to grant higher disability ratings under any diagnostic code for this period.  As the preponderance of the evidence is against the Veteran's claims for initial compensable disability ratings for her bilateral knee disabilities, prior to September 21, 2010, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).

For the sake of economy, the Board will discuss the issue of entitlement to compensable disability ratings for the bilateral knees, prior to September 21, 2010, on an extraschedular basis in a collective discussion below.

Analysis - From September 21, 2010

As noted above, the Veteran was afforded a VA joints examination on September 21, 2010.  The Veteran's medical history indicated no trauma to the knee joints, neoplasm, constitutional symptoms of arthritis, or incapacitating episodes of arthritis.  The Veteran stated that she was able to stand for 15 to 30 minutes at a time and was able to walk approximately 1/4 of a mile.  She did not use any assistive devices.  On physical examination, there was no evidence of abnormal weight bearing, loss of bone or inflammatory arthritis.  The VA examiner noted tenderness, crepitation, grinding and patellar abnormality of both knees.  There was no evidence of Osgood-Schlatter's disease, mass behind the knees, clicks, snaps or instability for either knee.  See VA Joints Examination Report, September 21, 2010.

Range of motion testing revealed bilateral findings of flexion from zero to 140 degrees and extension to zero degrees (normal).  The VA examiner noted objective evidence of pain with active motion of both knees.  Bilateral flexion after repetitive motion was from zero to 140 degrees and bilateral extension after repetitive motion was from 140 to zero degrees.  The VA examiner noted that the Veteran's bilateral patellofemoral dysfunction was of mild to moderate severity, though she had full range of motion of the lower extremities.  Id.

Applying the criteria to the facts of this case, the Board finds that the criteria for disability ratings greater than 10 percent for bilateral patellofemoral syndrome for each knee have not been met for any time from September 21, 2010.  In this respect, the credible lay and medical evidence establishes that the Veteran's bilateral knee disabilities result in symptomatology analogous to recurrent instability and subluxation which is no more than slight in degree.  Additionally, the credible lay and medical evidence establishes that the bilateral knee disabilities result in painful but noncompensable motion loss even when considering functional limitation on use.

As noted during the September 2010 VA joints examination, the Veteran demonstrated full range of motion of both knees, even after multiple repetitions.  The Board also finds no basis to award disability ratings greater than 10 percent for each knee based upon functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); see also DeLuca, 8 Vet. App. at 204-08 (1995).  In this case, the Veteran only describes suffering from tenderness and crepitation of both knees, with mild to moderate pain on motion.  She also reports an inability to perform prolonged walking or standing.  

Overall, the Board finds that the specific clinical findings by the VA examiner falls well short of meeting, or more nearly approximating, the criteria for compensable motion loss under Diagnostic Codes 5260 and 5261, even when considering functional impairment on use.  Notably, the Veteran herself does not specifically describe motion loss comparable to flexion limited to 45 degrees or extension limited to 10 degrees.  With respect to extension, the Veteran reported having full extension and specifically denied experiencing subluxation and instability.

Overall, the Veteran has been assigned 10 percent disability ratings for each knee based upon painful motion of a major joint.  Even with consideration of the functional impairments, the Board finds that further compensation is not warranted with consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45.

With respect to instability, the September 2010 VA examiner specifically indicated that the Veteran denied experiencing any instability.  The evidence of record does not support a finding of symptomatology analogous to recurrent slight instability or subluxation of either knee.  As such, the Board is of the opinion that the evidence overall does not describe, or more nearly approximately, recurrent moderate instability or subluxation.  Disability ratings greater than 10 percent are not warranted under Diagnostic Code 5257.

In analyzing these claims, the Board has considered the Veteran's statements as to the severity of her bilateral knee symptoms.  She, as a layperson, is competent to report observable symptoms.  However, the Veteran's reported symptoms must be weighed with the competent medical evidence, and the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In sum, the Board concludes that the 10 percent disability ratings currently assigned adequately compensate the Veteran's bilateral knee disabilities.  There is no basis to grant higher disability ratings under any diagnostic code for this period.  As the preponderance of the evidence is against the Veteran's claims for disability ratings in excess of 10 percent for her bilateral knee disabilities, from to September 21, 2010, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).

For the sake of economy, the Board will discuss the issue of entitlement to disability ratings in excess of 10 percent for the bilateral knees, from to September 21, 2010, on an extraschedular basis in a collective discussion below.

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Neither the Veteran nor her representative expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that her disabilities are more severe than reflected by the currently assigned ratings.  See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant].  Moreover, the Veteran and her representative have not identified any factors which may be considered to be exceptional or unusual with respect to the service-connected bilateral hips and bilateral knees and the Board has been similarly unsuccessful.

The record does not show that the Veteran has required frequent hospitalizations for her service-connected hips and knees.  There is no unusual clinical picture presented, nor is there any other factor which takes the disabilities outside the usual rating criteria.

In short, the evidence does not support the proposition that the Veteran's bilateral hip and knee disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2012).

ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for bilateral tinnitus is denied.

Entitlement to an initial disability rating in excess of 10 percent for a left hip disability, to include enthesopathy and trochanteric bursitis, is denied.

Entitlement to an initial disability rating in excess of 10 percent for a right hip disability, to include enthesopathy and trochanteric bursitis, is denied.

Entitlement to an initial compensable disability rating for left knee patellofemoral syndrome prior to September 21, 2010, and in excess of 10 percent thereafter, is denied.

Entitlement to an initial compensable disability rating for right knee patellofemoral syndrome prior to September 21, 2010, and in excess of 10 percent thereafter, is denied.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for a significant amount of time, and it has already been remanded in the past.  Consequently, the Board wishes to assure her that it would not be remanding this case again unless it was essential for a full and fair adjudication of her claims.

Bilateral Calcaneal Heel Spurs & Chronic Cystitis

The Board notes that the Veteran was afforded a VA joints examination in September 2010 and a VA genitourinary examination in October 2010.  Unfortunately however, the examinations failed to specifically address the current level of disability associated with the Veteran's bilateral calcaneal heel spurs and the specific level of voiding dysfunction associated with the Veteran's chronic cystitis.  Without the appropriate information, the Board is unable to rate the Veteran's claims appropriately.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination, the examination must be adequate.  As these examinations are clearly inadequate, these claims must be remanded to afford the Veteran with new examinations for her bilateral heel condition and chronic cystitis.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2012).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2012).  "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2012).  

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100 percent, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).
A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2012).

The Veteran is currently considered 80 percent disabled for VA purposes.  Review of the evidence of record, however, is unclear as to whether she is unemployed due to her service-connected physical disabilities.  As such, a VA examination is necessary to determine whether the Veteran's service-connected disabilities, either singularly or jointly, render her unemployable.  See 38 U.S.C.A. § 5103A (West 2002); see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran for a VA examination with a medical professional with appropriate expertise to determine the current level of disability of her bilateral calcaneal heel spurs.  The VA claims file and a copy of this Remand must be made available in conjunction with the examination.  The examiner should indicate in the report whether the claims file has been reviewed.  Any tests and studies are to be conducted.  

2.  The AMC/RO should schedule the Veteran for a VA examination with a medical professional with appropriate expertise to determine the current level of disability of her chronic cystitis.  The VA claims file and a copy of this Remand must be made available in conjunction with the examination.  The examiner should indicate in the report whether the claims file has been reviewed.  Any tests and studies are to be conducted.  The VA examiner should specifically address the following:

(a)  Does the Veteran experience voiding dysfunction, to include urine leakage, frequency, obstructed voiding, urinary incontinence or stress incontinence?

(b)  Does this condition require the wearing of absorbent materials, which must be changed two to four times per day?

(c)  Does this condition require the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day?

3.  Thereafter, the AMC/RO should schedule the Veteran for a TDIU examination with a medical professional, with appropriate expertise.  The VA claims file and a copy of this Remand must be made available in conjunction with the examination.  The examiner should indicate in the report whether the claims file has been reviewed.  Any tests and studies are to be conducted.  The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's service-connected disabilities, either alone or in the aggregate, render her unable to secure or follow a substantially gainful occupation.  

Additionally, in rendering the opinion, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by nonservice-connected disabilities.  A report of the VA examination with the requisite medical opinion should be associated with the VA claims file.  This report must be typed.

4.  After undertaking any additional development, which it deems to be necessary, and if warranted by the evidentiary posture of the case, the AMC/RO should then adjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a SSOC and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


